Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 25,
2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00142-CV


 IN THE MATTER OF THE MARRIAGE OF ROSANNA RENE DAILEY-
            DILDINE AND JAMES MELVIN DILDINE

                     On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-17143


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 31, 2020. On May 4,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant and Wilson.